DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 10, and 19, amended on 10/20/2020, are acknowledged by the examiner. 
Claims 2-3, 11-12, and 20 canceled on 10/20/2020, are acknowledged by the examiner.    

Response to Arguments 
Presented arguments with respect to claims 1, 10, 19, and their dependent claims have been fully considered, but they are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Objections 
Claims 1, 10, and 19 are objected.  The claim limitation “based on the coordinates” should be read “based on the coordinates of an upper-left and a bottom-right corner of the reference block bounding box”.  Appropriate corrections are required.
Claims 4 and 13 are objected.  The claim limitation “a prediction type being a unidirectional prediction or a bidirectional prediction” should be read “[[a]] the prediction type being [[a]] the unidirectional prediction or [[a]] the bidirectional prediction”.  Appropriate corrections are required.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1, 10, and 19 recite limitations "the sub-block locations ", and “the prediction type being the unidirectional prediction or the bidirectional prediction”. There is insufficient antecedent basis for these limitations in the claims.  Therefore, claims 1, 10, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Patent 10,560,712 B2), (“Zou”), in view of Swayn et al. (US Patent 9,355,293 B2), (“Swayn”), in view of Seyfi et al. (US Patent 10,510,157 B2).
Regarding claim 1, Zou meets the claim limitations as follow.
A device for video encoding or decoding ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]; (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]), comprising: a circuitry (i.e. one or more processors) [Zou: col 2, line 24-25] configured to input a digital video ((i.e. source device 12 may receive video data from an external video source) [Zou: col 9, line 12-13; Fig. 1]; (i.e. receive the encoded video data) [Zou: col. 8, line 10; Fi. 1]); perform (i.e. perform) [Zou: col 4, line 2] an encoding or a decoding of the digital video (i.e. decoding a block of video data) [Zou: col. 2, line 54-55] which has been input (i.e. receive the encoded video data to be decoded) [Zou: col. 8, line 10-11]; and output (i.e. output) [Zou: col. 8, line 31] the digital video which has been encoded or decoded (i.e. encoded data may be output from output interface) [Zou: col. 8, line 31-32], wherein: the encoding or the decoding (i.e. encoding and decoding) [Zou: col. 7, line 61] includes performing an affine motion compensation (i.e. FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may utilize techniques for performing affine motion compensation of this disclosure) [Zou: col. 7, line 60-63] in an affine mode (i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbour block coded in affine mode) [Zou: col. 22, line 14-18] in which a prediction unit ("PU") of the digital video coded in the affine mode uses inter prediction ((i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) and a reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size (((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]) and determining whether the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size exceeds at least one predetermined threshold (i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10], wherein the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size is independent of the sub-block locations inside the PU (i.e. Each CU may contain one or more PUs and one or more TUs. Syntax data associated with a CU may describe, for example, partitioning of the CU into one or more PUs. Partitioning modes may differ between whether the CU is skip or direct mode encoded, intra-prediction mode encoded, or inter-prediction mode encoded. PUs may be partitioned to be non-square in shape. Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree. A TU can be square or non-square (e.g., rectangular) in shape. The HEVC standard allows for transformations according to TUs, which may be different for different CUs. The TUs are typically sized based on the size of PU s (or partitions of  a CU) within a given CU defined for a partitioned CTU, although this may not always be the case. The TUs are typically the same size or smaller than the PU s (or partitions of a CU, e.g., in the case of intra prediction)) [Zou: col. 11, line 28-47], wherein the circuitry (i.e. one or more processors) [Zou: col 2, line 24-25] is further configured to
calculate (i.e. calculate) [Zou: col 12, line 18] the reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) by determining coordinates ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) of an upper-left (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B] and a bottom-right corner of the reference block bounding box of a plurality of consecutive sub-block vectors (i.e. a video coder may check all the sub-blocks (in the unit of 4x4) in the collocated region) [Zou: col 28, line 16-17] of the PU (i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9], and calculating (i.e. calculate) [Zou: col 12, line 18] a width and a height of the reference block ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) bounding box based on the coordinates ((i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B]), wherein the reference block  (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size is calculated (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] based on the prediction type (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65] being the unidirectional prediction or the bidirectional prediction ((i.e. Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Zou: col. 15, line 67 – col. 16, line 2] (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33]);in response to a determination (i.e. In order to identify whether the current block is coded with) [Zou: col. 22, line 14-15] that the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size exceeds the at least one predetermined threshold ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]), the affine motion compensation is performed (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] using a first motion compensation operation  (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48]); and in response to a determination that (i.e. In order to identify whether the current block is coded with) [Zou: col. 22, line 14-15] the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size does not exceed the at least one predetermined threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11], the affine motion compensation is performed using a second motion compensation operation ((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] that is different from the first motion compensation operation (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48]. 
Zou does not explicitly disclose the following claim limitations (Emphasis added).
A device for video encoding or decoding, comprising: a circuitry configured to input a digital video; perform an encoding or a decoding of the digital video which has been input; and output the digital video which has been encoded or decoded, wherein: the encoding or the decoding includes performing an affine motion compensation in an affine mode in which a prediction unit ("PU") of the digital video coded in the affine mode uses inter prediction and a reference block bounding box size and determining whether the reference block bounding box size exceeds at least one predetermined threshold, wherein the reference block bounding box size is independent of the sub-block locations inside the PU, wherein the circuitry is further configured to calculate the reference block bounding box size by determining coordinates of an upper-left and a bottom-right corner of the reference block bounding box of a plurality of consecutive sub-block vectors of the PU, and calculating a width and a height of the reference block bounding box based on the coordinates, wherein the reference block bounding box size is calculated based on the prediction type being the unidirectional prediction or the bidirectional prediction;in response to a determination that the reference block bounding box size exceeds the at least one predetermined threshold, the affine motion compensation is performed using a first motion compensation operation; and in response to a determination that the reference block bounding box size does not exceed the at least one predetermined threshold, the affine motion compensation is performed using a second motion compensation operation that is different from the first motion compensation operation. 
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] and determining whether the reference block bounding box size (i.e. bounding box size) [Swayn: col 44, line 6] exceeds at least one predetermined threshold ((i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53]; (i.e. To minimize the occurrence of these cases, the calculated threshold, thrfinal, is allowed to float within a predetermined range (e.g. 50 to 210) but if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 45 – 49]), wherein the reference block bounding box size is independent of the sub-block locations inside the PU,  corner (i.e. the top-left 1103 and bottom-right 1104 corners) [Swayn: col 17, line 37-38] (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] does not exceed the at least one predetermined threshold (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53], 

Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 
Zou and Swayn do not explicitly disclose the following claim limitations (Emphasis added).
wherein the reference block bounding box size is independent of the sub-block locations inside the PU;
However, in the same field of endeavor Seyfi further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the reference block bounding box size is independent of the sub-block locations inside the PU (i.e. and using the bounding box as a reference box and the detected face image within the bounding box as a search block; placing a search window of a predetermined size around the same location as the location of the bounding box in a unprocessed video frame succeeding the processed video frame, wherein the search window contains a plurality of search locations) [Seyfi: col 3, line 49-55 – Note: Seyfi discloses a predetermined size, which is independent from the sub-block locations inside the PU];
…..
(i.e. wherein transmitting the detected face having the best pose among the sequence of detected face images reduces network bandwidth and improves storage efficiency) [Seyfi: col 4, line 51-54] 


Regarding claim 4, Zou meets the claim limitations as set forth in claim 1.Zou further meets the claim limitations as follow.
The device of claim 1 ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]; (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]), wherein the at least one predetermined threshold is set ((i.e. If the number of candidate list is smaller than a threshold (e.g., two, three, or four), the video coder may assign the candidates of AMVP to v0 and v1) [Zou: col. 21, line 34-36]; (i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16; while context 1 is used for block size larger than 16x16) [Zou: col. 24, line 5-12]) based on a prediction type being a unidirectional prediction or a bidirectional prediction ((i.e. Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Zou: col. 15, line 67 – col. 16, line 2] (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33]).  

Regarding claim 5, Zou meets the claim limitations as set forth in claim 1.Zou further meets the claim limitations as follow.
The device of claim 1 ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]; (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]), wherein the circuitry (i.e. one or more processors) [Zou: col 2, line 24-25] is further configured to calculate (i.e. calculate) [Zou: col 12, line 18] the reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]  bounding box size (((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) to determine whether the reference block ((i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]) exceeds the at least one predetermined threshold ((i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48] ; (i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16; while context 1 is used for block size larger than 16x16) [Zou: col. 24, line 5-12]), and perform the first motion compensation operation (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] or the second motion compensation operation ((i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] (i.e. FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may utilize techniques for performing affine motion compensation of this disclosure) [Zou: col. 7, line 60-63]; (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48]) in response to a determination ((i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9]; (i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbour block coded in affine mode) [Zou: col. 22, line 14-18] separately for list0 and list1 prediction of the PU (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].   
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the circuitry is further configured to calculate the reference block bounding box size to determine whether the reference block bounding box size exceeds the at least one predetermined threshold, and perform the first motion compensation operation or the second motion compensation operation in response to a determination separately for list0 and list1 prediction of the PU.   
However, in the same field of endeavor Swayn further discloses the deficient claim limitations as follows:
(i.e. bounding box size) [Swayn: col 44, line 6](i.e. bounding box size) [Swayn: col 44, line 6]

Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 6, Zou meets the claim limitations as set forth in claim 1.Zou further meets the claim limitations as follow.
The device of claim 1 ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]; (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]), wherein, in the first motion compensation operation (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24], all sub- block vectors of the PU are set to a same vector (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16], the same vector being an affine motion vector (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] for a single point in the PU ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP)) [Zou: col 6, line 4-10]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]).  

Regarding claim 7, Zou meets the claim limitations as set forth in claim 1.Zou further meets the claim limitations as follow.
The device of claim 1 ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]; (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]), wherein, in the second motion compensation operation (i.e. performing affine motion compensation) [Zou: col. 7, line 62], an affine sub-block motion vector field for the affine motion compensation ((i.e. performing affine motion compensation) [Zou: col. 7, line 62]; (i.e. the affine motion model, also referred to as a motion vector field (MVF), may be represented in accordance with Equation (2)) [Zou: col. 7, line 2-5; Equations (2)]) is generated based on a sub-block size ((i.e. This disclosure uses the term "block" to refer to any of a CU, prediction unit (PU), or transform unit (TU), in the context of HEVC, or similar data structures in the context of other standards
(e.g., macroblocks and sub-blocks thereof in H.264/AVC). A CU includes a coding node and prediction units (PUs) and transform units (TUs) associated with the coding node. A size of the CU corresponds to a size of the coding node) [Zou: col. 11, line 20-27]; (i.e. performing affine motion compensation) [Zou: col. 7, line 62]; (i.e. In some examples, to reduce the complexity, the first affine sub-block in the collocated region in the raster scanning order is checked and inherited by the current block) [Zou: col. 28, line 5-8]; (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]).  

Regarding claim 8, Zou meets the claim limitations as set forth in claim 1.Zou further meets the claim limitations as follow.
The device of claim 1 ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]; (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]), wherein, in the first motion compensation operation (i.e. performing affine motion compensation) [Zou: col. 7, line 62], an affine sub-block motion vector field for the affine motion compensation (i.e. performing affine motion compensation) [Zou: col. 7, line 62]; (i.e. the affine motion model, also referred to as a motion vector field (MVF), may be represented in accordance with Equation (2)) [Zou: col. 7, line 2-5; Equations (2)]) is generated by using a larger sub-block size ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16; while context 1 is used for block size larger than 16x16) [Zou: col. 24, line 5-12]).  

 Regarding claim 9, Zou meets the claim limitations as set forth in claim 1.Zou further meets the claim limitations as follow.
The device of claim 1 ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1]; (i.e. a device for decoding a block of video data) [Zou: col. 2, line 54-55; Fig. 1]), wherein the circuitry (i.e. one or more processors) [Zou: col 2, line 24-25] is further configured to select control point motion vectors ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP)) [Zou: col 6, line 4-9]; (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block) [Zou: col 5, line 51-54]) for the PU so that a resulting reference block bounding box size (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] does not exceed one or more predetermined thresholds (i.e. The video coder may construct a candidate motion vector list for the current using motion vectors of neighboring valid reconstructed blocks of the current block. For instance, as shown in the example FIG. 6, the candidate motion vector predictors for the top-left CPMV v0 may be selected from the motion vectors of the block 602A, 602B, and 602C (i.e., neighboring blocks in contact with the top-left corner of current block 600). The video coder may scale the motion vector from the neighbour block according to the reference list and the relationship among the POC of the reference for the neighbour block, the POC of the reference for the current CU/PU and the POC of the current CU/PU. The video coder may perform a similar approach to select candidate motion vector predictors for top-right CPMV v1 from the neighbour block 602D and 602E (i.e., neighboring blocks in contact with the top-right corner of current block 600). As such, in some examples, the candidate list may be represented as {(v0, v1) l v0 = {(v602A, V602B, V602C}, v1 = {v602D, v602E}}. If the number of candidate list is smaller than a threshold (e.g., two, three, or four), the video coder may assign the candidates of AMVP to v0 and v1. The video coder may utilize the rate-distortion optimization (RDO) cost of the current block to determine which (v0, v1) to select as the control point motion vector prediction (CPMVP) of the current block. The video coder may signal the index to indicate the position of the CPMVP in the candidate list in the bitstream) [Zou: col 21, line 51-54]; (i.e. a video coder may utilize the CPMVs of the neighboring block as CPMVPs for CPMVs of the current block. As the CPMVs of the neighboring block may be correlated with the CMPVs of the current block, the differences (e.g., MVDs) between the predictors (e.g., the CPMVPs) and the motion vectors (e.g., the CMPVs) of the current block may be reduced. In this way, as the amount of data used to encode the differences may be proportional to the size of the difference, the techniques of this disclosure may improve the efficiency of video compression.) [Zou: col 6, line 44-54]).
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the circuitry is further configured to select control point motion vectors for the PU so that a resulting reference block bounding box size does not exceed one or more predetermined thresholds.    
However, in the same field of endeavor Swayn discloses the claim limitations and the deficient claim limitations as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] does not exceed one or more predetermined thresholds (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53].      
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 10, Zou meets the claim limitations as follow.
A method (i.e. a method) [Zou: col 2, line 16] of video encoding or decoding (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], comprising:inputting a digital video ((i.e. source device 12 may receive video data from an external video source) [Zou: col 9, line 12-13; Fig. 1]; (i.e. receive the encoded video data) [Zou: col. 8, line 10; Fi. 1]); performing (i.e. perform) [Zou: col 4, line 2] an encoding or a decoding of a digital video (i.e. decoding a block of video data) [Zou: col. 2, line 54-55] which has been input (i.e. receive the encoded video data to be decoded) [Zou: col. 8, line 10-11]; and outputting (i.e. output) [Zou: col. 8, line 31] the digital video which has been encoded or decoded (i.e. encoded data may be output from output interface) [Zou: col. 8, line 31-32], wherein: the encoding or the decoding (i.e. encoding and decoding) [Zou: col. 7, line 61] includes performing an affine motion compensation (i.e. FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may utilize techniques for performing affine motion compensation of this disclosure) [Zou: col. 7, line 60-63] in an affine mode (i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbour block coded in affine mode) [Zou: col. 22, line 14-18] in which a prediction unit ("PU") of the digital video coded in the affine mode uses inter prediction ((i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9] (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) and a reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]) and determining whether the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size exceeds at least one predetermined threshold (i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10], wherein the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size is independent of the sub-block locations inside the PU (i.e. Each CU may contain one or more PUs and one or more TUs. Syntax data associated with a CU may describe, for example, partitioning of the CU into one or more PUs. Partitioning modes may differ between whether the CU is skip or direct mode encoded, intra-prediction mode encoded, or inter-prediction mode encoded. PUs may be partitioned to be non-square in shape. Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree. A TU can be square or non-square (e.g., rectangular) in shape. The HEVC standard allows for transformations according to TUs, which may be different for different CUs. The TUs are typically sized based on the size of PU s (or partitions of  a CU) within a given CU defined for a partitioned CTU, although this may not always be the case. The TUs are typically the same size or smaller than the PU s (or partitions of a CU, e.g., in the case of intra prediction).) [Zou: col. 11, line 28-47], wherein the method (i.e. a method) [Zou: col 2, line 16] further comprises:
calculating (i.e. calculate) [Zou: col 12, line 18] the reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) by determining coordinates ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) of an upper-left (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B] and a bottom-right corner of the reference block bounding box of a plurality of consecutive sub-block vectors (i.e. a video coder may check all the sub-blocks (in the unit of 4x4) in the collocated region) [Zou: col 28, line 16-17] of the PU (i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9], and calculating (i.e. calculate) [Zou: col 12, line 18] a width and a height of the reference block ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) bounding box based on the coordinates ((i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B]), wherein the reference block  (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size is calculated (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] based on the prediction type (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65] being the unidirectional prediction or the bidirectional prediction ((i.e. Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Zou: col. 15, line 67 – col. 16, line 2] (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33]); in response to a determination (i.e. In order to identify whether the current block is coded with) [Zou: col. 22, line 14-15] that the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size exceeds the at least one predetermined threshold ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]), the affine motion compensation is performed (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] using a first motion compensation operation (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48]; and in response to a determination that (i.e. In order to identify whether the current block is coded with) [Zou: col. 22, line 14-15] the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size does not exceed the at least one predetermined threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11], the affine motion compensation is performed using a second motion compensation operation (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] that is different from the first motion compensation operation (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48].  
Zou does not explicitly disclose the following claim limitations (Emphasis added).
A method of video encoding or decoding, comprising: inputting a digital video; performing an encoding or a decoding of the digital video which has been input; and outputting the digital video which has been encoded or decoded, wherein: the encoding or the decoding includes performing an affine motion compensation in an affine mode in which a prediction unit ("PU") of the digital video coded in the affine mode uses inter prediction and a reference block bounding box size and determining whether the reference block bounding box size exceeds at least one predetermined threshold, wherein the reference block bounding box size is independent of the sub-block locations inside the PU, wherein the method further comprises:calculating the reference block bounding box size by determining coordinates of an upper-left and a bottom-right corner of the reference block bounding box of a plurality of consecutive sub-block vectors of the PU, and calculating a width and a height of the reference block bounding box based on the coordinates, wherein the reference block bounding box size is calculated based on the prediction type being the unidirectional prediction or the bidirectional prediction;in response to a determination that the reference block bounding box size exceeds the at least one predetermined threshold, the affine motion compensation is performed using a first motion compensation operation; and in response to a determination that the reference block bounding box size does not exceed the at least one predetermined threshold, the affine motion compensation is performed using a second motion compensation operation that is different from the first motion compensation operation.  
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] and determining whether the reference block bounding box size (i.e. bounding box size) [Swayn: col 44, line 6] exceeds at least one predetermined threshold ((i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53]; (i.e. To minimize the occurrence of these cases, the calculated threshold, thrfinal, is allowed to float within a predetermined range (e.g. 50 to 210) but if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 45 – 49]), wherein the reference block bounding box size is independent of the sub-block locations inside the PU,  corner (i.e. the top-left 1103 and bottom-right 1104 corners) [Swayn: col 17, line 37-38] (i.e. bounding box size) [Swayn: col 44, line 6] i(i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] does not exceed the at least one predetermined threshold (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  
Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 
Zou and Swayn do not explicitly disclose the following claim limitations (Emphasis added).
wherein the reference block bounding box size is independent of the sub-block locations inside the PU;
However, in the same field of endeavor Seyfi further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the reference block bounding box size is independent of the sub-block locations inside the PU (i.e. and using the bounding box as a reference box and the detected face image within the bounding box as a search block; placing a search window of a predetermined size around the same location as the location of the bounding box in a unprocessed video frame succeeding the processed video frame, wherein the search window contains a plurality of search locations) [Seyfi: col 3, line 49-55 – Note: Seyfi discloses a predetermined size, which is independent from the sub-block locations inside the PU];
…..
(i.e. wherein transmitting the detected face having the best pose among the sequence of detected face images reduces network bandwidth and improves storage efficiency) [Seyfi: col 4, line 51-54] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Swayn with Seyfi to program the system to determine the bounding box size for the reference block independent from the locations of the sub-block inside the PU, such as using a predetermined size.  
Therefore, the combination of Zou and Swayn with Seyfi will enable for the system to allocate a fixed manageable memory when using the affine motion compensation to improve coding efficiency [Zou: col. 6, line 44-54]. 

Regarding claim 13, Zou meets the claim limitations as set forth in claim 10.Zou further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Zou: col 2, line 16], further comprising: setting the at least one predetermined threshold ((i.e. If the number of candidate list is smaller than a threshold (e.g., two, three, or four), the video coder may assign the candidates of AMVP to v0 and v1) [Zou: col. 21, line 34-36]; (i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16; while context 1 is used for block size larger than 16x16) [Zou: col. 24, line 5-12]) based on a prediction type being a unidirectional prediction or a bidirectional prediction ((i.e. Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Zou: col. 15, line 67 – col. 16, line 2] (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33]).  

Regarding claim 14, Zou meets the claim limitations as set forth in claim 10.Zou further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Zou: col 2, line 16], further comprising: calculating (i.e. calculate) [Zou: col 12, line 18] the reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]  bounding box to  ((i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65])determine whether the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]) exceeds the at least one predetermined threshold ((i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48] ; (i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16; while context 1 is used for block size larger than 16x16) [Zou: col. 24, line 5-12]); and perform the first motion compensation operation (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]  or the second motion compensation operation  (((i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] (i.e. FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may utilize techniques for performing affine motion compensation of this disclosure) [Zou: col. 7, line 60-63]; (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48]) in response to a determination ((i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9]; (i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbour block coded in affine mode) [Zou: col. 22, line 14-18] separately for list0 and list1 prediction of the PU (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode and the terms "forward" and "backward" do not necessarily have a geometry meaning; instead they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicList1) of a current picture. When only one reference picture list is available for a picture or slice, only RefPicList0 is available and the motion information of each block of a slice is always forward. For each prediction direction, the motion information must contain a reference index and a motion vector. In some cases, for simplicity, a motion vector itself may be referred in a way that it is assumed that it has an associated reference index. A reference index is used to identify a reference picture in the current reference picture list (RefPicList0 or RefPicList1). A motion vector has a horizontal and a vertical component) [Zou: col. 13, line 30-48].  
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 10, further comprising: calculating the reference block bounding box to determine whether the reference block bounding box size exceeds the at least one predetermined threshold; and perform the first motion compensation operation or the second motion compensation operation in response to a determination separately for list0 and list1 prediction of the PU.    
However, in the same field of endeavor Swayn further discloses the deficient claim limitations as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6]

Therefore, the combination of Zou with Swayn will enable for the system to find an optimal searching path for the candidate block [Swayn: col 5, line 35-38] in order to improve coding efficiency when using the affine motion compensation [Zou: col. 6, line 44-54]. 

Regarding claim 15, Zou meets the claim limitations as set forth in claim 10.Zou further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Zou: col 2, line 16], wherein, in the first motion compensation operation (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24], all sub- block vectors of the PU are set to a same vector (i.e. Prediction blocks based on motion vectors of a neighboring sub-block may be denoted as PN, with N indicating an index for the neighbouring above, below, left and right sub-blocks. Prediction block based on motion vectors of a current block may be denoted as Pc· When PN belongs to the same PU as Pc (thus contains the same motion information)) [Zou: col 2, line 16], the same vector being an affine motion vector (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] for a single point in the PU ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP)) [Zou: col 6, line 4-10]; (i.e. the affine MVD coding shares the same MVD) [Zou: col 29, line 1]).  

Regarding claim 16, Zou meets the claim limitations as set forth in claim 10.Zou further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Zou: col 2, line 16], wherein, in the second motion compensation operation (i.e. performing affine motion compensation) [Zou: col. 7, line 62], an affine sub-block motion vector field for the affine motion compensation ((i.e. performing affine motion compensation) [Zou: col. 7, line 62]; (i.e. the affine motion model, also referred to as a motion vector field (MVF), may be represented in accordance with Equation (2)) [Zou: col. 7, line 2-5; Equations (2)]) is generated based on a sub-block size ((i.e. This disclosure uses the term "block" to refer to any of a CU, prediction unit (PU), or transform unit (TU), in the context of HEVC, or similar data structures in the context of other standards (e.g., macroblocks and sub-blocks thereof in H.264/AVC). A CU includes a coding node and prediction units (PUs) and transform units (TUs) associated with the coding node. A size of the CU corresponds to a size of the coding node) [Zou: col. 11, line 20-27]; (i.e. performing affine motion compensation) [Zou: col. 7, line 62]; (i.e. In some examples, to reduce the complexity, the first affine sub-block in the collocated region in the raster scanning order is checked and inherited by the current block) [Zou: col. 28, line 5-8]; (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11]).  

Regarding claim 17, Zou meets the claim limitations as set forth in claim 10.Zou further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Zou: col 2, line 16], wherein, in the first motion compensation operation (i.e. performing affine motion compensation) [Zou: col. 7, line 62], an affine sub-block motion vector field for the affine motion compensation (i.e. performing affine motion compensation) [Zou: col. 7, line 62]; (i.e. the affine motion model, also referred to as a motion vector field (MVF), may be represented in accordance with Equation (2)) [Zou: col. 7, line 2-5; Equations (2)]) is generated by using a larger sub-block size ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16; while context 1 is used for block size larger than 16x16) [Zou: col. 24, line 5-12]).  

Regarding claim 18, Zou meets the claim limitations as set forth in claim 10.Zou further meets the claim limitations as follow.
The method of claim 10 (i.e. a method) [Zou: col 2, line 16], wherein the circuitry (i.e. one or more processors) [Zou: col 2, line 24-25] is further configured to select control point motion vectors ((i.e. In affine inter mode, the value for each CPMV of a current block is derived individually, based on the value of a MV of a block that neighbors the corresponding control point and a MVD. The value of the MV that a CPMV is determined based on may be referred to as a control point motion vector predictor (CPMVP)) [Zou: col 6, line 4-9]; (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block) [Zou: col 5, line 51-54]) for the PU so that a resulting reference block bounding box size (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] does not exceed one or more predetermined thresholds (i.e. The video coder may construct a candidate motion vector list for the current using motion vectors of neighboring valid reconstructed blocks of the current block. For instance, as shown in the example FIG. 6, the candidate motion vector predictors for the top-left CPMV v0 may be selected from the motion vectors of the block 602A, 602B, and 602C (i.e., neighboring blocks in contact with the top-left corner of current block 600). The video coder may scale the motion vector from the neighbour block according to the reference list and the relationship among the POC of the reference for the neighbour block, the POC of the reference for the current CU/PU and the POC of the current CU/PU. The video coder may perform a similar approach to select candidate motion vector predictors for top-right CPMV v1 from the neighbour block 602D and 602E (i.e., neighboring blocks in contact with the top-right corner of current block 600). As such, in some examples, the candidate list may be represented as {(v0, v1) l v0 = {(v602A, V602B, V602C}, v1 = {v602D, v602E}}. If the number of candidate list is smaller than a threshold (e.g., two, three, or four), the video coder may assign the candidates of AMVP to v0 and v1. The video coder may utilize the rate-distortion optimization (RDO) cost of the current block to determine which (v0, v1) to select as the control point motion vector prediction (CPMVP) of the current block. The video coder may signal the index to indicate the position of the CPMVP in the candidate list in the bitstream) [Zou: col 21, line 51-54]; (i.e. a video coder may utilize the CPMVs of the neighboring block as CPMVPs for CPMVs of the current block. As the CPMVs of the neighboring block may be correlated with the CMPVs of the current block, the differences (e.g., MVDs) between the predictors (e.g., the CPMVPs) and the motion vectors (e.g., the CMPVs) of the current block may be reduced. In this way, as the amount of data used to encode the differences may be proportional to the size of the difference, the techniques of this disclosure may improve the efficiency of video compression.) [Zou: col 6, line 44-54]).
Zou does not explicitly disclose the following claim limitations (Emphasis added).
The device of claim 1, wherein the circuitry is further configured to select control point motion vectors for the PU so that a resulting reference block bounding box size does not exceed one or more predetermined thresholds.    
However, in the same field of endeavor Swayn discloses the claim limitations and the deficient claim limitations as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] does not exceed one or more predetermined thresholds (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53].      
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  


Regarding claim 19, Zou meets the claim limitations as follow.
A non-transitory, computer-readable storage medium  storing instructions that, when executed on (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43] one or more processors (i.e. one or more processors) [Zou: col 2, line 24-25], control the one or more processors to perform (i.e. a computer-readable storage medium storing instructions that, when executed, cause one or more processors of a video encoder or a video decoder to) [Zou: col 3, line 41-43] a method (i.e. a method) [Zou: col 2, line 16] of video encoding or decoding (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video coding techniques) [Zou: col. 1, line 24-27; Fig. 1], comprising:inputting digital video ((i.e. source device 12 may receive video data from an external video source) [Zou: col 9, line 12-13; Fig. 1]; (i.e. receive the encoded video data) [Zou: col. 8, line 10; Fi. 1]); performing (i.e. perform) [Zou: col 4, line 2] an encoding or decoding of a digital video (i.e. decoding a block of video data) [Zou: col. 2, line 54-55] which has been input (i.e. receive the encoded video data to be decoded) [Zou: col. 8, line 10-11]; and outputting (i.e. output) [Zou: col. 8, line 31] the digital video which has been encoded or decoded (i.e. encoded data may be output from output interface) [Zou: col. 8, line 31-32], wherein: the encoding or decoding (i.e. encoding and decoding) [Zou: col. 7, line 61] includes performing affine motion compensation (i.e. FIG. 1 is a block diagram illustrating an example video encoding and decoding system 10 that may utilize techniques for performing affine motion compensation of this disclosure) [Zou: col. 7, line 60-63] in an affine mode (i.e. In order to identify whether the current block is coded with affine merge mode, the video coder may signal an affine flag in the bitstream when there is at least one neighbour block coded in affine mode) [Zou: col. 22, line 14-18] in which a prediction unit ("PU") of the digital video coded in the affine mode uses inter prediction ((i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) and a reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]) and determining whether the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding size exceeds at least one predetermined threshold (i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10], wherein the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding box size is independent of the sub-block locations inside the PU (i.e. Each CU may contain one or more PUs and one or more TUs. Syntax data associated with a CU may describe, for example, partitioning of the CU into one or more PUs. Partitioning modes may differ between whether the CU is skip or direct mode encoded, intra-prediction mode encoded, or inter-prediction mode encoded. PUs may be partitioned to be non-square in shape. Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree. A TU can be square or non-square (e.g., rectangular) in shape. The HEVC standard allows for transformations according to TUs, which may be different for different CUs. The TUs are typically sized based on the size of PU s (or partitions of  a CU) within a given CU defined for a partitioned CTU, although this may not always be the case. The TUs are typically the same size or smaller than the PU s (or partitions of a CU, e.g., in the case of intra prediction).) [Zou: col. 11, line 28-47], wherein the circuitry (i.e. one or more processors) [Zou: col 2, line 24-25] is further configured to
calculate (i.e. calculate) [Zou: col 12, line 18] the reference block (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. In some examples, one or more of the above-described syntax elements (i.e. the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 8-10]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) by determining coordinates ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) of an upper-left (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B] and a bottom-right corner of the reference block bounding box of a plurality of consecutive sub-block vectors (i.e. a video coder may check all the sub-blocks (in the unit of 4x4) in the collocated region) [Zou: col 28, line 16-17] of the PU (i.e. FIG. 6 is a conceptual diagram illustrating an affine inter mode. For block (e.g., CUs/PUs)) [Zou: col. 21, line 7-9], and calculating (i.e. calculate) [Zou: col 12, line 18] a width and a height of the reference block ((i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16]; (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65]) bounding box based on the coordinates ((i.e. the affine parameters of the x and y components) [Zou: col. 7, line 15-16]; (i.e. The motion vectors in an affine motion model may be referred to as control point motion vectors (CPMVs) and may be referenced to a location (i.e., a control point) on the current block. For instance, a two-dimensional motion vector that indicates a displacement between a top-left corner of a current block and a top-left corner of the corresponding predictor block may be referred to as the top-left CPMV of the current block) [Zou: col 5, line 51-58; Figs. 4A-12B]), wherein the reference block  (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63] bounding box size is calculated (i.e. The size of the block could be specified by the width and height of the current block separately or jointly. For example, the size can be represented by the value of width*height) [Zou: col 24, line 13-16] based on the prediction type (i.e. Assuming that the size of a particular CU is 2Nx2N, intra-prediction may be performed on PU sizes of 2Nx2N or NxN, and inter-prediction may be performed on symmetric PU sizes of 2Nx2N, 2NxN, Nx2N, or NxN. Asymmetric partitioning for inter-prediction may also be performed for PU sizes of 2NxnU, 2NxnD, nLx2N, and nRx2N. In asymmetric partitioning, one direction of a CU is not partitioned, while the other direction is partitioned into 25% and 75%. The portion of the CU corresponding to the 25% partition is indicated by an "n" followed by an indication of "Up", "Down," "Left," or "Right." Thus, for example, "2NxnU" refers to a 2N x2N CU that is partitioned horizontally with a 2Nx0.5N PU on top and a 2Nx1.5N PU on bottom) [Zou: col. 12, line 52-65] being the unidirectional prediction or the bidirectional prediction ((i.e. Inter-modes, such as uni-directional prediction (P mode) or bi-prediction (B mode), may refer to any of several temporal-based coding modes) [Zou: col. 15, line 67 – col. 16, line 2] (i.e. Here, forward and backward prediction directions are two prediction directions of a bi-directional prediction mode) [Zou: col. 13, line 32-33]);in response to a determination (i.e. In order to identify whether the current block is coded with) [Zou: col. 22, line 14-15] that the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding size exceeds the at least one predetermined threshold ((i.e. In some examples, one or more of the above-described syntax elements (i.e., the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts) [Zou: col. 24, line 5-10]; (i.e. context 1 is used for block size larger than 16x16) [Zou: col. 24, line 12]), the affine motion compensation is performed (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] using a first motion compensation operation (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48]; and in response to a determination that (i.e. In order to identify whether the current block is coded with) [Zou: col. 22, line 14-15] the reference block ((i.e. Motion compensation unit 72 determines prediction information for a video block) [Zou: col. 19, line 39-40]; (i.e. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Zou: col. 18, line 61-63]) bounding size does not exceed the at least one predetermined threshold (i.e. the affine parameter (four-parameter or six-parameter) flag and/or the enabling syntax element) may be coded using CABAC context model depending on the current block size and a block size threshold may be used to differentiate different contexts. For instance, context 0 is used for block size equal or smaller than 16x16) [Zou: col. 24, line 5-11], the affine motion compensation is performed using a second motion compensation operation (i.e. deriving, by the one or more processors and from the values of the motion vectors of the affine motion model of the neighboring block of video data, values of predictors for motion vectors of an affine motion model of the current block of video data) [Zou: col 2, line 20-24] that is different from the first motion compensation operation (i.e. In one example, when the width is larger than or equal to (or just larger than) height or the ration of width and height is greater than a threshold, the pair of MV0 and MV1 may be used, otherwise the pair of MV0 and MV2 may be used. The threshold may be block size dependent or width/height dependent) [Zou: col. 26, line 43-48].
Zou does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory, computer-readable storage medium storing instructions that, when executed on one or more processors, control the one or more processors to perform a method of video encoding or decoding, comprising: inputting digital video; performing an encoding or decoding of the digital video which has been input; and outputting the digital video which has been encoded or decoded, wherein:  30the encoding or decoding includes performing affine motion compensation in an affine mode in which a prediction unit ("PU") of the digital video coded in the affine mode uses inter prediction and a reference block bounding box size and determining whether the reference block bounding box size exceeds at least one predetermined threshold, wherein the reference block bounding box size is independent of the sub-block locations inside the PU, wherein the circuitry is further configured to calculate the reference block bounding box size by determining coordinates of an upper-left and a bottom-right corner of the reference block bounding box of a plurality of consecutive sub-block vectors of the PU, and calculating a width and a height of the reference block bounding box based on the coordinates, wherein the reference block bounding box size is calculated based on the prediction type being the unidirectional prediction or the bidirectional prediction;in response to a determination that the reference block bounding box size exceeds the at least one predetermined threshold, the affine motion compensation is performed using a first motion compensation operation; and in response to a determination that the reference block bounding box size does not exceed the at least one predetermined threshold, the affine motion compensation is performed using a second motion compensation operation that is different from the first motion compensation operation. 
However, in the same field of endeavor Swayn further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. bounding box size) [Swayn: col 44, line 6] and determining whether the reference block bounding size (i.e. bounding box size) [Swayn: col 44, line 6] exceeds at least one predetermined threshold  ((i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53]; (i.e. To minimize the occurrence of these cases, the calculated threshold, thrfinal, is allowed to float within a predetermined range (e.g. 50 to 210) but if the threshold exceeds this range, then the closest in-range value is used instead) [Swayn: col 37, line 45 – 49]), wherein the reference block bounding box size is independent of the sub-block locations inside the PU,  corner (i.e. the top-left 1103 and bottom-right 1104 corners) [Swayn: col 17, line 37-38] (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] (i.e. bounding box size) [Swayn: col 44, line 6] does not exceed the at least one predetermined threshold (i.e. If the intensity of the subject pixel is less than the threshold thrfinal calculated at step 3803) [Swayn: col 37, line 52 – 53], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou with Swayn to program the system to implement the bounding box for the reference block in the affine motion compensation.  

Zou and Swayn do not explicitly disclose the following claim limitations (Emphasis added).
wherein the reference block bounding box size is independent of the sub-block locations inside the PU;
However, in the same field of endeavor Seyfi further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the reference block bounding box size is independent of the sub-block locations inside the PU (i.e. and using the bounding box as a reference box and the detected face image within the bounding box as a search block; placing a search window of a predetermined size around the same location as the location of the bounding box in a unprocessed video frame succeeding the processed video frame, wherein the search window contains a plurality of search locations) [Seyfi: col 3, line 49-55 – Note: Seyfi discloses a predetermined size, which is independent from the sub-block locations inside the PU];
…..
(i.e. wherein transmitting the detected face having the best pose among the sequence of detected face images reduces network bandwidth and improves storage efficiency) [Seyfi: col 4, line 51-54] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zou and Swayn with Seyfi to program the system to determine the bounding box size for the reference block independent from the locations of the sub-block inside the PU, such as using a predetermined size.  


Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Philip P. Dang/            Primary Examiner, Art Unit 2488